BENEDICT, District Judge.
This application for a preliminary injunction presents a different state of facts from that shown up*692on the similar motion made by the plaintiff in a former suit against this defendant. The machine here complained of is not identical with that involved in the former suit, and for the machine in question here the defendant has been granted a patent since the motion in the former suit. Under these circumstances, and in view of the fact that the validity of the plaintiff’s patent has never been upheld at final hearing, I do not consider the case to be one calling for the issue of a preliminary injunction.
[NOTE. At the final hearing the bill was dismissed on the ground that the defendants’ squeezer was not an infringement of the plaintiff’s patent. 9 Fed. 106.]
Motion denied.